Citation Nr: 1746314	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  15-03 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1. Propriety of severance of service connection for a bilateral hearing loss disability. 

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from January 1964 to January 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The evidence of record does not establish that the award of service connection for bilateral hearing loss was clearly and unmistakably erroneous. 

2. The Veteran's tinnitus is related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1. As the criteria for severance of service connection are not met, severance of service connection for bilateral hearing loss was not proper and restoration of service connection is warranted. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.326(a) (2016).

2. Tinnitus was incurred in active service. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). However, in light of the fully favorable decision as to the issue of service connection for tinnitus and severance of service connection for bilateral hearing loss, no further discussion of compliance with VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. Compliance with Prior Remand

Previously the case was before the Board in February 2017. The case was remanded for a supplemental VA opinion and additional development. The Veteran was afforded a supplemental VA opinion in June 2017. A supplemental statement of the case (SSOC) was issued in September 2017. As such the Board finds there has been substantial compliance with the prior remand. 

III. Severance of Service Connection for Bilateral Hearing Loss

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. §§ 1110, 1131. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  


Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met. Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997). Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105 (d) is erroneous as a matter of law. Stallworth, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994). 

Service connection will be severed only where evidence establishes that the grant of service connection was clearly and unmistakably erroneous. 38 C.F.R. § 3.105 (d). The criteria to determine whether CUE was present in a prior determination are that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question. Russell v. Principi, 3 Vet. App. 310 (1992). "Clear and unmistakable error" is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Fugo v. Brown, 6 Vet. App. 40 (1993).

Although the same standards for determining whether there was CUE in a final decision apply when determining whether, for the purpose of severing service connection, there was CUE in a decision granting service connection, the reviewable evidence is not limited to that which was before the RO in making its initial service connection award. Daniels v. Gober, 10 Vet. App. 474, 480 (1998). The language of § 3.105(d) is written in the present tense, asking not whether the original decision of service connection was correct at the time it was made, but whether the original decision is clearly erroneous. Prinkey v. Shinseki, 735 F.3d 1375, 1377 (Fed. Cir. 2013).
Service connection for any disability which has been in effect for 10 or more years will not be severed except upon a showing that the original grant was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge. 38 U.S.C.A. § 1159 (West 2014); 38 C.F.R. § 3.957 (2016). Fraud is defined by VA regulation as an intentional misrepresentation of fact, or the intentional failure to disclose pertinent facts, for the purpose of obtaining or retaining, or assisting an individual to obtain or retain, eligibility for VA benefits, with knowledge that the misrepresentation or failure to disclose may result in the erroneous award or retention of such benefits. 38 C.F.R. § 3.1 (aa)(2) (2016); see also Roberts v. Shinseki, 23 Vet. App. 416, 423   (2010), aff'd in part, 647 F.3d 1334 (Fed. Cir. 2011).

For disability in effect for less than 10 years, service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government). Here the Veteran's disability was in effect since 2006, or less than 10 years, and as such the additional protections set forth in 38 C.F.R. § 3.105(b) do not apply. 

Certain additional procedural requirements apply where service connection is to be severed, and if they are not followed, the severance of service connection is generally void ab initio. Specifically, a rating proposing severance must be prepared setting forth all material facts and reasons. The Veteran must be notified at his or her latest address of record of the contemplated action and the detailed reasons therefor, and must be given 60 days to present additional evidence to show that service connection should be maintained. 38 C.F.R. § 3.105 (d). The Veteran may also request a hearing within 30 days of receiving notice. 38 C.F.R. § 3.105 (i). 

 In this case, the Veteran was afforded the appropriate due process. A rating decision was issued in March 2011 that proposed to sever service connection for bilateral hearing loss, setting forth the detailed reasons for the proposal. The Veteran was notified of this determination and his right to present additional evidence or request a hearing in an April 2011 letter. In August 2011, a rating decision was issued that severed service connection, effective more than 60 days thereafter, and explained the reasons for finalizing the severance of service connection. 

In severing service connection the RO found that the Veteran's bilateral hearing loss was not related to his in-service noise exposure. Service connection for bilateral hearing loss was granted in a February 2007 rating decision. The RO noted a review of the claims file and the January 2007 VA examination. The RO noted the January 2007 VA examination found that the Veteran's hearing loss was less likely than not caused by or a result of military noise exposure. However, the rating decision found that service connection for bilateral hearing loss was established as directly related to military service, and reasonable doubt was resolved in the Veteran's favor. 

Then, in a March 2011 rating decision the RO proposed to sever service connection for bilateral hearing loss based upon clear and unmistakable error. The RO noted a review of the claims file and the January 2007 VA examination where the VA examiner found that the Veteran's sensorineural hearing loss was less likely than not caused by or a result of his in-service noise exposure. The RO noted the Veteran's reported in-service noise exposure, and his use of hearing protection. The RO noted that contrary to the opinion of the examiner service connection was granted noting reasonable doubt had been resolved in the Veteran's favor. However, there was no evidence upon which reasonable doubt could be established. The RO found severance was based upon clear and unmistakable error. This decision was finalized in August 2011. 

The Veteran's audiological examinations at entrance in November 1963 and separation in November 1965 are presumed to be reported in standards set forth by the American Standards Association (ASA). Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units. The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units. Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz. See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations. The Board notes that the VA examiners in January 2007, January 2011, April 2013 and January 2014 did not convert the Veteran's in-service audiological examinations prior to October 31, 1967 into ISO units. 

The Veteran was afforded a VA examination in January 2007. The Veteran reported bilateral hearing loss and difficulty understanding speech when in crowds or there is background noise. See January 2007 VA examination. The examiner noted normal hearing sensitivity at entrance to service in November 1963 from 500 Hz to 4000 Hz. At separation in November 1965 the examination noted normal hearing sensitivity from 500 Hz to 4000 Hz. In service noise exposure including small and large caliber weapons was reported. 

On the authorized audiological evaluation in January 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
40
60
60
LEFT
20
55
60
75
70

Speech audiometry testing revealed speech recognition ability of 76 percent in the right ear and of 64 percent in the left ear. The examiner noted sensorineural hearing loss, with mild to moderately severe high frequency sensorineural hearing loss from 2000 Hz to 4000 Hz, in the right ear. In the left ear mild to severe sensorineural hearing loss was noted from 750 Hz to 4000 Hz. The examiner noted a review of the Veteran's claims file and the audiological examination at entrance in November 1963 which documented normal hearing sensitivity from 500Hz to 4000 Hz, bilaterally. Then at separation in November 1965 the examination noted normal hearing sensitivity from 500 Hz to 4000 Hz, bilaterally. The examiner found it was less likely than not that the Veteran's hearing loss was caused by or a result of his in-service noise exposure. The examiner noted the Veteran's in-service noise exposure, and use of hearing protection. However, the examiner based the opinion on the Veteran's audiological testing at separation from service in November 1965 which documented normal hearing sensitivity in both ears. 

Next, in an April 2013 VA examination the examiner noted a review of the Veteran's in-service noise exposure and found that the audiological assessment demonstrated moderate to severe neurosensory hearing loss bilaterally. See April 2013 VA examination. The examiner noted that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss, which was at least as likely as not related to his in-service noise exposure as an armor specialist. 

In addition, the Veteran was afforded a VA opinion in June 2017. The examiner noted a review of all prior VA examinations and opinions and his entrance and separation audiograms. The examiner noted that conversions from ASA to ISO units were considered. The examiner noted that given all the conversions, regardless of whether the audiometric records were assumed to have been recorded in ASA or ISO, all test records were within normal limits and none showed patterns of hearing loss which were consistent with the pattern of loss associated with noise-induced hearing loss (NIHL) as defined by The American College of Occupational Medicine (ACOM, 1989). The examiner noted that the ACOM states that the earliest damage to the inner ears reflects a loss at 3000 Hz, 4000 Hz and 6000 Hz. Further, there is always far more loss at 3000 Hz, 4000 Hz, and 6000 Hz than at 500 Hz, 1000 Hz and 2000 Hz. The examiner noted that the patterns in the Veteran's records reflect that whether or not they are converted or taken at face value, they are flat in nature and therefore do not meet the criteria listed above from ACOM. In addition, the examiner noted that when considering conversion of the recorded levels in the test records, the values recorded in the November 1953 audiogram when converted to ASA (assuming conversion from ISO to ASA was required) were far lower than what audiometers actually record to.  A -10 dBHL being the lowest measured and recorded on an audiometer. Therefore, the examiner noted that the November 1963 audiogram must already have been recorded in ASA, and should not have been converted as a result. Therefore, if considering the November 1965 test, there would be no shift present if the November 1965 audiogram was converted to ASA, but there would be a shift present if converted to ISO. 

However, even despite the presence of a potential shift in the November 1965 audiogram, assuming ASA to ISO conversion is necessary for the 1965 evaluation, the examiner found that the pattern of shift is flat in nature. In service the Veteran did not note any difficulty hearing or tinnitus. The examiner noted that flat patterns of hearing loss do not meet the criteria for NIHL by the ACOM, under the 1989 definition. As such the examiner found there was no evidence to support a nexus between the Veteran's current hearing loss and in-service noise exposure. 

Based upon the evidence of record, the Board finds that the grant of service connection for bilateral hearing loss was not clearly erroneous. Looking at the current evidence of record, there is evidence for and against service connection, specifically the VA examination in April 2013 which found that the Veteran had a diagnosis of hearing loss and tinnitus and it was at least as likely as not a symptom associated with his hearing loss. The examiner noted tinnitus is known to be a symptom associated with hearing loss and this is also at least as likely as not related to his in-service noise exposure experiencing as an armor specialist on the firing range. 

Further, there is dispute between the VA examinations and opinions as to whether the Veteran experienced threshold shifts in-service and whether his audiogram results were or were not properly converted.  The Board accepts the June 2017 examiner's determination that the 1963 test results used the ASA standard.  From the Board's lay reading of the data, there was a numerical shift of up to 20 decibels if the 1965 test was in the ASA standard and up to 30 decibels if it required conversion to ISO standards.  Although the examiner is competent to describe this trend as "flat," the examiner did not provide a rationale or reference to explain why these numerical increases do not represent at least some degradation of hearing acuity during service.  Not strictly applicable in this case but persuasive is the Federal Occupational Safety and Health standard threshold shift defined as a change in hearing threshold relative to the baseline audiogram of an average of 10 dB or more at 2000, 3000, and 4000 Hz in either ear.  29 C.F.R. § 1910.95 (2016).   



As such the Board finds that there is a lack of specificity as to whether there were threshold shifts in-service and whether service records were or were not converted from ISO to ASA, and if conversion was warranted. 

Because the legal standard is clear and unmistakable evidence of error, the Board finds this standard has not been met.  In sum, as the determination to award service connection for bilateral hearing loss was not CUE, severance was improper, and restoration of service connection for bilateral hearing loss is warranted. 

IV. Service Connection for Tinnitus

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. §§ 1110, 1131. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service. 38 C.F.R. § 3.303(d).

The Board notes that the Veteran is not asserting that his claimed disability resulted from him engaging in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (b) (West 2014) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

On February 9, 2015, the United States Court of Appeals for Veterans Claims (Court) held that tinnitus was a disease, rather than merely a symptom and that 38 C.F.R. § 3.309 (a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease of the nervous system.'" See Fountain v. McDonald, 27 Vet. App. 258 (2015). As the Court held tinnitus to be a chronic disease subject to applicable presumptions, the disease now falls within the parameters of 38 C.F.R. § 3.303 (b), as to claims of chronicity.

The Veteran contends he is entitled to service connection for tinnitus as a result of his noise exposure in-service. The Veteran has reported that he currently has tinnitus, which he is competent to report. Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App. 370, 374   (2002). Further, in the Army the Veteran served as an armor intelligence specialist, and earned the sharpshooter badge, resulting in ongoing noise exposure. See DD 214.  As such, noise exposure while in-service is conceded in this case.

Tinnitus is a condition that may be diagnosed by its unique and readily identifiable features, and the presence of the disorder is not a determination that is medical in nature and is capable of lay observation. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation"). Thus, as the Veteran is competent to identify the disorder, to include the onset of the disorder and the continuity of it over the years, the Board must consider whether he is credible in his assertions. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency and credibility, which is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). In this regard, the Board finds the statements as to the onset of his tinnitus due to noise exposure in service and continuity of symptoms to be credible and consistent with the circumstances of his service.

Service treatment records (STRs) note at separation in November 1965 the clinical evaluation of the Veteran's ears was normal and on the report of medical history the Veteran denied ear trouble. See November 1965 report of medical examination & report of medical history.  

Turning to the medical evidence of record, the Veteran was afforded a VA examination in January 2011. The Veteran reported experiencing tinnitus in both ears for the past 20 years, as a constant hum or ringing. See January 2011 VA examination. The examiner found that his tinnitus was caused by or a result of his hearing loss. The examiner noted the Veteran's tinnitus was a symptom of his hearing loss, which at the time was service-connected. The Board finds this opinion is entitled to probative weight. 

Next, the Veteran was afforded a VA examination in April 2013.The Veteran reported his noise exposure in-service. See April 2013 VA examination. The examiner noted that the Veteran has clinical hearing loss and his tinnitus is at least as likely as not a symptom associated with his hearing loss. The examiner noted that tinnitus is known to be a symptom associated with hearing loss. The examiner also noted that it is at least as likely as not related to his noise exposure in service that he experienced as an armor specialist in the firing range. The Board finds this opinion is entitled to probative weight.

Then, the Veteran was afforded a VA opinion in January 2014. The opinion noted the Veteran's service treatment records are negative for reports of tinnitus in-service or directly after service. The examiner noted that the opinion that the Veteran's tinnitus is likely related to his hearing loss is consistent with cochlear damage to the hair cells. However, the examiner noted that despite the Veteran's noise exposure in-service there was no evidence to support that his tinnitus was at least as likely as not related to military service. The examiner based the opinion on the absence of a change in hearing during service, which would result in tinnitus. The examiner found the Veteran's tinnitus was less likely than not a result of or due to an event in service. The Board finds the opinion is entitled to less probative weight as the examiner failed to consider the Veteran's potential hearing shifts in service from entrance to separation. 

Lastly, the Veteran was afforded a VA opinion in June 2017.  The examiner noted a review of the Veteran's service treatment records and claims file noting that hearing thresholds were within normal limits at entrance and separation. The examiner noted that a shift in hearing patterns consistent with noise-induced hearing loss were not found to be present on separation. The examiner noted the Veteran's reported onset of tinnitus 20 years ago indicated approximate onset well over 15 years after separation from service. The examiner noted the Veteran's exposure to noise in service, however found there was no evidence to support that his tinnitus was at least as likely as not related to military service. There was no evidence of a change in hearing during service which would support the likelihood of cochlear damage at the time of separation, which could result in tinnitus. Additionally, the examiner noted there was no evidence indicating an earlier onset of tinnitus than what was previously reported, thus it is less likely than not that the Veteran's tinnitus is a result of or due to an event in military service.

Additionally the examiner noted, as to the Veteran's service record data, that conversion from ASA to ISO units was considered. The examiner noted that given all the conversions, regardless of whether the audiometric records were assumed to have been recorded in ASA or ISO, all test records were within normal limits and none showed patterns of hearing loss which are consistent with the pattern of loss associated with noise-induced hearing loss (NIHL) as defined by The American College of Occupational Medicine (ACOM, 1989). The examiner noted that the ACOM states that the earliest damage to the inner ears reflects a loss at 3000 Hz, 4000 Hz and 6000 Hz. Further, there is always far more loss at 3000 Hz, 4000 Hz, and 6000 Hz than at 500 Hz, 1000 Hz and 2000 Hz. The examiner noted that patterns in the Veteran's records reflect, whether or not they are converted or taken at face value, that they are flat in nature and therefore do not meet the criteria listed above from ACOM. In addition, the examiner noted that when considering conversion of the recorded levels in the test records, the values recorded in November 1963 audiogram when converted to ASA (assuming conversion from ISO to ASA was required) were far lower than what audiometers actually record to. A -10 dBHL being the lowest measured and recorded on an audiometer. Therefore, the examiner noted that the November 1963 audiogram must already have been recorded in ASA, and should not have been converted as a result. Therefore, if considering the November 1965 test, there would be no shift present if the November 1965 audiogram was converted to ASA, but there would be a shift present if converted to ISO. 

However, even despite the presence of a potential shift in the November 1965 audiogram, assuming ASA to ISO conversion is necessary for the 1965 evaluation, the pattern of shift is flat in nature. In service the Veteran did not note any difficulty hearing or tinnitus. Flat patterns of hearing loss do not meet the criteria for NIHL by the ACOM, under 1989 definition. As such the examiner found there was no evidence to support a nexus between the Veteran's current hearing loss and in-service noise exposure and his tinnitus. The Board finds this examination is entitled to probative weight. 

The Board finds that service connection is warranted.  The Board refers to the discussion above regarding evidence and interpretation of threshold shifts from entry to separation from service.  The Veteran has reported experiencing ongoing tinnitus and his statements are competent and credible. As previously noted, the Veteran's in-service noise exposure is not in dispute. The Board notes that there is evidence and opinions for and against grating service connection for tinnitus. The examinations and opinions note differences as to whether there was a threshold shift in service and there is a lack of certainty as to whether the service record data was or was not converted, and if conversation was warranted. As such the Board finds that there is an equal balance for and against the claim and as such a grant is required. Resolving all doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.303 (b).







	(CONTINUED ON NEXT PAGE)

ORDER

Severance of service connection for bilateral hearing loss was improper, and restoration of service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


